W. Allen, J.
The testator did not intend to found a library, but to benefit an existing public library. The whole income of the fund was to be expended by the trustees of the free public library already located in the centre village of Framingham; one third of the income was to be expended in purchasing books for the library, and two thirds ‘1 in purchasing books for the use of said library, or works of art suitable to adorn the hall or library-room in said centre village, wherein said library may *157hereafter be kept and maintained, or in defraying the expense of taking care of the same.” The natural and reasonable construction is, that at least one third should be expended in the purchase of books, the remaining two thirds might be expended in the purchase of books or in the purchase of works of art, or in taking care of the library, including the books, works of art, and library-room which belonged to and would come under the general designation of library. The condition which follows, that no part of the income shall ever be expended “ for the support of any library or library building, or for the purchase of books or works of art for the use of any library, except such as shall be located in said centre village,” shows that the testator intended that the two thirds might be expended for the support of a public library in the centre village, and in some other manner than in the support of a library building or in the purchase of books or works of art.
The entire income was devoted to the purchase of books and works of art, and the support of a library-room, and the support and care of the library. The care and support of the library includes the furnishing of catalogues necessary to its beneficial use. A printed catalogue is so obviously essential to the use of the library which the testator contemplated, that the authority to use for printing a catalogue income given for the care and support of the library would hardly have been questioned had the library been established and wholly endowed by the will. The fact that the bequest is for a public library for which the town has authority to appropriate money cannot affect the construction of the will in this respect. Besides, the authority of the town is to “ establish and maintain ” a library (Pub. Sts. c. 40, § 9, c. 27, § 10), and if the trustees have not authority under the will to print a catalogue, it is difficult to see how the town can have such authority under the statute.
A majority of the court is of opinion that the proposed expenditure is within the authority of the trustees.

Bill dismissed.